DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it contains legal phraseology.  Correction is required.  See MPEP § 608.01(b).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Accordingly, the following limitations are interpreted under 35 U.S.C. §112(f):
“an acquisition means configured to acquire a X-ray image of a subject,” in claim 1 and all dependents thereof, appears to correspond to x-ray imaging apparatus 1
“a specimen identification information acquisition means configured to accept an input at the time the specimen sample is collected,” in claim 1 and all dependents thereof, does not appear to have a clear link to any particular disclosed structure and it is therefore unclear what this element is meant to be
“an association means configured to associate the X-ray image capable of identifying a collection position when a specimen sample is collected,” in claim 1 and all dependents thereof, appears to correspond to one of the “data processing unit” and the “control unit” which are each disclosed as being computers 
“an acquisition means configured to acquire a X-ray image of a subject,” in claim 20 and all dependents thereof, appears to correspond to x-ray imaging apparatus 1
“an image synthesizing means configured to synthesize a plurality of X-ray images to generate a synthesized image,” in claim 20 and all dependents thereof, does not appear to have a clear link to any particular disclosed structure. However, in paragraph [0232] “the image synthesizing means 70 may be configured by an image generation apparatus 51 capable of generating a diagnostic image 40 and performing image processing” which will be interpreted to indicate that the image synthesizing means is a processor/computer.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-20, and 22-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “a specimen identification information acquisition means configured to accept an input at the time the specimen sample is collected and acquire information which identifies the specimen sample collected from the subject in response to the input” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. There is no clear link to any “specimen identification information acquisition means,” nor is this term used in anywhere in the instant disclosure. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claims 3-5, 12-15, and all dependents thereof, recite the limitation “the x-ray image” and it is unclear to which of “a plurality of x-ray images”/”the plurality of x-ray images” or “the x-ray image capable of identifying a collection position of a specimen sample” it refers. Therefore, these limitations lack proper antecedent basis in the claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 3-10, 12-15, 17-20, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barbagli et al. (US PG Pub. No. US 2017/0281139 A1, Oct. 5, 2017) (hereinafter “Barbagli”) in view of Banerjee et al. (US PG Pub. No. US 2015/0097868 A1, Apr. 9, 2015) (hereinafter “Banerjee”).
Regarding claim 1: Barbagli teaches an X-ray imaging system comprising: an acquisition means configured to acquire a plurality of X-ray images of a subject, the plurality of X-ray images collected from the subject imaged at a time a specimen sample is collected ([0027] - intra-operative CT, fluoroscopy, or nanotube X-ray; [0032] - CT, fluoroscopy, or nanotube X-ray recorded intra-operatively during a clinical procedure;  [0048] - intra-operative CT images); a specimen identification information acquisition means configured to accept an input at the time the specimen sample is collected and acquire information which identifies the specimen sample collected from the subject in response to the input ([0050] - sample identifier including a location 
While the intra-operative images of Barbagli appear to be capable of performing the intended use limitations of being “capable of identifying a collection position of a specimen sample,” since they are images acquired intra-operatively of the collection position, however this functionality is not explicitly addressed.
Banerjee, in the same field of endeavor, teaches acquiring interventional images of a sample collection position during the biopsy procedure which are used to identify the collection position and the location of the tip of the interventional instrument (“capable of identifying a collection position of a specimen sample”) ([0050]). 
It would have been prima facie obvious for one having ordinary skill in the art prior to the time of filing to implement the intra-operative images of Barbagli as interventional images as taught by Banerjee in order to provide the location of the interventional instrument relative to the lesion.
Regarding claim 3: Barbagli and Banerjee teach the X-ray imaging system as recited in claim 1, wherein the X-ray image includes at least one of a two-dimensional image and a three-dimensional image (Barbagli - [0027] - can be 2D, 3D, or 4D where 4D is a moving image including a plurality of time points, [0032]).
Regarding claim 4: Barbagli and Banerjee teach the X-ray imaging system as recited in claim 1, wherein the X-ray image includes at least one of a still image and a moving image (Barbagli - [0027] - can be 2D, 3D, or 4D where 4D is a moving image including a plurality of time points, [0032]).

Regarding claim 6: Barbagli and Banerjee teach the X-ray imaging system as recited in claim 5, wherein the specimen collection device includes a collection tool configured to be introduced in the subject to collect the specimen sample in the subject (Barbagli - [0049], [0050] - medical tool 310; Banerjee – [0050]).
Regarding claim 7: Barbagli and Banerjee teach the X-ray imaging system as recited in claim 1, wherein the X-ray image capable of identifying the collection position includes an image capable of identifying the collection position by at least one of a marker introduced in the subject and an indwelling object in the subject (Barbagli - [0049] - sensors, including fluoroscopic sensors; Banerjee – [0050] – lines 9-17 and 20-24).
Regarding claim 8: Barbagli and Banerjee teach the X-ray imaging system as recited in claim 1, wherein the information which identifies the specimen sample collected from the subject includes identification information assigned for the specimen sample at the time the specimen is collected (Barbagli - [0050] - sample identifier including a location stamp and time stamp is recorded, [0052] - location identifier and time identifier recorded when the sample was obtained, claim 14, [0058]).
Regarding claim 9: Barbagli and Banerjee teach the X-ray imaging system as recited in claim 1, wherein the information which identifies the specimen sample collected from the subject includes identification information to be attached to a specimen container for accommodating a collected specimen sample (Barbagli – [0050]-[0053], sample identifier 384; Banerjee – [0034]-
Regarding claim 10: Barbagli and Banerjee teach the X-ray imaging system as recited in claim 1, wherein the information which identifies the specimen sample collected from the subject includes identification information received from at least one of a specimen analyzing device for analyzing the specimen sample and a server recording an analysis result of the specimen sample (Barbagli - [0053], [0056]).
Regarding claim 12: Barbagli and Banerjee teach the X-ray imaging system as recited in claim 1, wherein the association means is further configured to associate the information which identifies the collection position of the specimen sample in the X-ray image with the X-ray image when the specimen sample is collected (Barbagli – location identifiers 352, 386; Banerjee – locational information 42).
Regarding claim 13: Barbagli and Banerjee teach the X-ray imaging system as recited in claim 1, wherein the association means is further configured to associate the information which identifies the collection position of the specimen sample in the X-ray image with the information which identifies the specimen sample collected from the subject (Barbagli – sample identifier 384 which includes a sample name, time, and location as shown in e.g. figures 6 and 7).
Regarding claim 14: Barbagli and Banerjee teach the X-ray imaging system as recited in claim 12, wherein the information which identifies the collection position includes a position coordinate of the collection position in the X-ray image (Barbagli – [0038], [0049]-[0050]).
Regarding claim 15: Barbagli and Banerjee teach the X-ray imaging system as recited in claim 12, wherein the information which identifies the collection position includes a relative position of the collection position with respect to a feature point reflected in the X-ray image (Barbagli - [0050], figures 4 and 7; Banerjee – [0040]).

Regarding claim 18: Barbagli and Banerjee teach the X-ray imaging system as recited in claim 17, wherein the analysis result of the specimen sample includes a pathological diagnosis result for the specimen sample (Barbagli - [0052] - analytic data may include a diagnosis).
Regarding 19: Barbagli and Banerjee teach the X-ray imaging system as recited in claim 17, wherein the analysis result of the specimen sample includes a component analysis result for the specimen sample (Barbagli - [0052] - in the absence of any limitations on "component analysis," this could include cytology or etiology of target tissue; Banerjee – [0035] – molecular testing).
Regarding claim 20: Barbagli teaches an acquisition means configured to acquire a plurality of X-ray images at a plurality of collection positions different from one another, each X-ray image of the plurality of X-ray images being capable of identifying at least one collection position of the plurality of collection positions at a time a specimen sample is collected from a subject ([0027] - intra-operative CT, fluoroscopy, or nanotube X-ray; [0032] - CT, fluoroscopy, or nanotube X-ray recorded intra-operatively during a clinical procedure;  [0048] - intra-operative CT images; [0050] – locations L1-L5); and an image synthesizing means configured to synthesize the plurality of X-ray images to generate a synthesized image which is a two-dimensional image ([0032] – two- or three-dimensional composite representation, [0049], composite virtual image 301). Barbagli is silent on specifically how the image synthesizing is performed, including wherein the image synthesizing means is configured to collect images of regions including the collection position in each X-ray image of the plurality of X-ray images to generate the synthesized image that shows the whole of the plurality of collection positions and 
Banerjee, in the same field of endeavor, teaches image synthesizing means is configured to collect images of regions including the collection position in each X-ray image of the plurality of X-ray images to generate the synthesized image that shows the whole of the plurality of collection positions and displays the synthesized image and the images that show each of the plurality of collection positions (at least figure 2 shows multiple collection positions, L1 and L2 – [0042], which are shown represented together with various labeling/color coding representing a combined image – [0040]; [0050], figure 9 - each interventional image 60 representing a biopsy location is segmented and combined with the corresponding lesion location in the base medical image 12, performing this function for both L1 and L2 satisfies the claimed limitations, [0042]). Banerjee further teaches that this approach provides an integrated display that enables the oncologists to consider the imaging and biopsy information concurrently and the more detailed spatial information provided by the imaging can be leveraged to extend the spatial content of the biopsy information ([0041]).
It would have been prima facie obvious prior to the time of filing to implement the image synthesizing of Barbagli in the manner taught by Banerjee in order to achieve the benefits of an integrated display and extended spatial content of the biopsy information in view of the further teachings of Banerjee.
Regarding claim 22: Barbagli and Banerjee teach the X-ray imaging system as recited in claim 20, wherein the acquisition means is further configured to acquire a base image including a plurality of collection positions (Barbagli – [0048], [0050]; Banerjee – medical image 12, [0029], [0032], [0042]); and  wherein the image synthesizing means aligns an image of a region including the collection position in at least one X-ray image of the plurality of X-ray images with a second X-ray image of the plurality of X-ray images to the base image and superimposes them to generate the synthesized image (Banerjee – figure 9, [0050] – each interventional image corresponding to a lesion, e.g. lesions L1 and L2).
Claims 11 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barbagli and Banerjee as applied to claim 1 above, and further in view of Moriya (US PG Pub. No. US 2010/0303330 A1, Dec. 2, 2010) (hereinafter “Moriya”).
Regarding claim 11: Barbagli and Banerjee teach the X-ray imaging system as recited in claim 1, but are silent on wherein the association means is further configured to associate information which identifies the subject with each of the plurality of X-ray images associated with the information which identifies the specimen sample collected from the subject.
Moriya, in the same field of endeavor, teaches an x-ray imaging system comprising an association means configured to associate information which identifies the subject with each of a plurality of X-ray images associated with the information which identifies the specimen sample collected from the subject ([0056], [0063]).
It would have been prima facie obvious for one having ordinary skill in the art prior to the time of filing to modify the system of Barbagli and Banerjee by associating information which identifies the subject with each of the plurality of X-ray images associated with the information which identifies the specimen sample collected from the subject as taught by Moriya in order to enable proper identification and retrieval of a patient’s imaging and diagnostic reports.
Regarding claim 16: Barbagli and Banerjee teach the X-ray imaging system as recited in claim 12, wherein the information which identifies the collection position includes a sample identifier which may be text (Barbagli – [0053]) but are silent on the information which identifies the collection position being an anatomical name of a part to which the collection position of the specimen sample belongs.
Moriya, in the same field of endeavor, teaches an x-ray imaging system where information which identifies the collection position includes an anatomical name of a part to which the collection position of the specimen sample belongs ([0098]). 
prima facie obvious to include an anatomical name of a part to which the collection position of the specimen sample belongs as a part of the identifying information as taught by Moriya in order to enable a user to directly specify or identify a record corresponding to a particular anatomical part of the patient. 
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barbagli and Banerjee as applied to claim 20 above, and further in view of Chan et al. (US PG Pub. No. US 2015/0324522 A1, Nov. 12, 2015) (hereinafter “Chan”).
Regarding claim 23: Barbagli and Banerjee teach the X-ray imaging system as recited in claim 20, but do not teach wherein the image synthesizing means generates the synthesized image to be displayed visually distinguishably by making display colors of the plurality of collection positions different from each other.
Chan, in the same field of endeavor, teaches generating an image which includes visual indicators of multiple biopsies taken at different locations around the image ([0080]) which are displayed visually distinguishably by making display colors of the plurality of collection positions different from each other ([0054]-[0056], Table 1).
It would have been prima facie obvious for one having ordinary skill in the art prior to the time of filing to modify the system of Barbagli and Banerjee by generating the synthesized image to be displayed visually distinguishably by making display colors of the plurality of collection positions different from each other as taught by Chan in order to allow the plurality of collection positions to be easily identified based on the different colors. 
Response to Arguments
Applicant’s arguments with respect to the amended abstract fail to address the basis of the objection, which is that the abstract contains legal phraseology. The rejection is maintained.
Applicant presents no specific arguments with respect to the rejections under 35 U.S.C. §112(b), but merely indicates that the claims have been amended. The rejections under 35 U.S.C. §112(b) are updated in light of the amendments to the claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN A PEHLKE whose telephone number is (571)270-3484.  The examiner can normally be reached on 10:00am - 6:00pm (Central Time), Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/CAROLYN A PEHLKE/Primary Examiner, Art Unit 3793